CONFESSION OF ERROR

PER CURIAM.
Don Evans Cioeta appeals the denial of a motion to correct an illegal sentence pursuant to rule 3.800, Florida Rules of Criminal Procedure, challenging his sentence of twenty-seven years in prison. The State has properly confessed error. We therefore reverse and remand.
On August 21, 1989, Cioeta pled guilty to multiple crimes, all of which were second and third degree felonies. The statutory maximum permissible sentences for these crimes at the time Cioeta entered his plea were five years for a third degree felony and fifteen years for a second degree felony. Prior to January 1, 1994, a court could not impose a guideline sentence which exceeded the statutory maximum. See Bernard v. State, 571 So.2d 560, 561 (Fla. 5th DCA 1990). As the trial court imposed concurrent sentences, the maximum sentence allowed was fifteen years. Thus, on remand, the trial court should impose consecutive sentences in order to bring the sentences within the recommended guidelines. See Branam v. State, 554 So.2d 512, 513-14 (Fla.1990); Thompson v. State, 558 So.2d 111, 112 (Fla. 3d DCA 1990).
Reversed and remanded for resentenc-ing.